DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
	Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement filed 9-9-2020 has been considered.  An initialed copy is enclosed.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/640,666, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The term “about” 5-50mM of NaHCO3 and “about” 0.1-2.0M Na2CO3 lacks antecedent basis in the specification.  The specification teaches the explicit ranges of-50mM of NaHCO3 and 0.1-2.0M Na2CO3.  The specification as filed also explicitly exemplification of amounts within each of the ranges are given.  No amounts are disclosed above or below those ranges to provide for the term “about”.  The original claims in the ‘666 application do not provide for support for the “about” range.  Additionally, the prior applications only provide for the provision of a CO2 overlay as an alternate to the claimed combination of NaHCO3 with optional pH control with Na2CO3.  The combination is not conceived of as set forth in the specification as filed or in any prior document. As such, the claims are given the instant filing date of 6-25-20 for prior art purposes.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The term “about” 5-50mM of NaHCO3 and “about” 0.1-2.0M Na2CO3 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-16 of U.S. Patent No. 8,795,689 in view of  Bahler et al (US 2006/0228381) and Kniskern et al (US 5,847,112).
Claim 15 states the method of claim 6 which is drawn to a method for producing a high molecular weight  isolated S. penumoniae serotype 19A capsular polysaccharides comprising:

    PNG
    media_image1.png
    215
    402
    media_image1.png
    Greyscale

and claim 15 states wherein supplying CO2 comprises a first addition of NaHCO3 (sodium bicarbonate) and a second addition of Na2CO3 (sodium carbonate).  Claim 7 states that the high molecular weight polysaccharides has a molecular weight of at least 480 kDa.  Claim 16 provides for the limitation of overlaying the fermentation culture with CO2.
The claims differ from the instant claims in that the molecular weight of the polysaccharides, the pH range and the amount of the first addition of NaHCO3 (sodium bicarbonate) and a second addition of Na2CO3 (sodium carbonate) are not defined. The claims also differ by not specifying the concentration of CO2 in the overlay (instant claim 14).
Bahler et al teach at claim 17 of the publication a method for producing a capsular polysaccharide from S. penumoniae serotype 19A by culturing:

    PNG
    media_image2.png
    493
    372
    media_image2.png
    Greyscale

 Bahler et al teach at paragraph [0058] the production of high molecular weight capsular polysaccharides by the fermentation of serotype 5 in soy medium at about pH7 (pH 7 is a species within the claimed range of 6-7) with sodium bicarbonate at 10 mM (a specie that falls within the range of 5-50 mM) and where the pH is maintained by the addition of NaOH.  It is also taught in the generic disclosure that the pH can be maintained by the addition of NaOH, sodium carbonate or both (paragraph [0025]).  The concentration of the added sodium carbonate is 20% (paragraph [0006]) which is equivalent to 0.19 M.  A concentration of 0.19 M is a specie that falls within the range of 0.1 to 2.0 M of instant claim 1. 
Kniskern et al teach methods for the production of S. pneumoniae polysaccharides and generally disclose that 19A is of interest by means of its inclusion in a currently available vaccine (see column 1, lines 27-40).  Kniskern et al teach culturing of S. pneumoniae serotypes (See Example 1) where the pH of the fermentation is adjusted to maintain a target pH range of 6.0-7.2 by the periodic addition of 12% sodium bicarbonate solution (see column 15, lines 24-27).

As to claims 1-5 and 7-13, it would have been prima obvious to one having ordinary skill in the art at the invention was made to modify the claimed method of the patent by supplying the CO2 by a first addition with sodium bicarbonate at 10 mM and maintenance of pH7 with the addition of sodium carbonate at 0.19 M as taught by Bahler et al because Bahler et al teach that the conditions described therein are applicable to serotype 19A and would be expected to provide the claimed high molecular weight polysaccharides of at least 480 kDa because the patent provides that the mere presence of added CO2 in the culture provides for such (see allowed claim 2 and claim 16).  As to claim 6, Further it would have been prima facie obvious at the time of the invention to optimize the pH of the fermentation as Kniskern et al teach that fermentation of S. pneumoniae serotypes to produce polysaccharides can occur in the range of pH 6-7.2.  As to claims 8 and 14, it would have been prima facie obvious to further overlay the culture as modified for claims 1-5 and 7-13 above with CO2 since the presence would be expected to provide for high molecular weight polysaccharides as claimed.  Moreover, since differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2-5, 7-8 and 10-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claims 2-5, the independent claim recites adding first NaHCO3 and subsequently adding Na2CO3 to the fermentation culture as such, the limitations of claims 2-5 directed to the addition of NaHCO3 and Na2CO3  do not properly further limit the independent claim.
As to claim 7, the claim fails to properly further limit the independent claim as the independent claim already states the same in step b.
As to claims  8 and 14, the claim does not properly further limit the independent claim as it states that the supplying of CO2 is accomplished by a different means (i.e. overlaying the culture with CO2).  
As to claims 10-13, the claims broaden the independent claim by stating “about” an mM or M range and as such includes amounts below or above the delineated range/amount set forth in claim 1.  Further claims 10 and 12 fail to further limit claim 1 in that they broaden the amount added in claim 1 which is seen as limited to 5 mM.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	As to claim 1 and all claims dependent thereon, claim 1 recites the range of adding 5 to 5mM NaHCO3.  Thus, the range endpoints are exactly the same and thus do not constitute a proper range.  It appears that the range should be 5 to 50mM NaHCO3.  In the interest of compact prosecution claim 1 has been interpreted as the range of 5-50 mM.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Crinean (US 8,795,689, issued August 5, 2014).
Crinean teach the production of high molecular weight serotype 19A streptococcal polysaccharide solution comprising preparing a fermentation culture of S. pneumoniae that produce serotype 19A polysaccharide (instant step a), supplying CO2 to the fermentation culture by means of CO2 overlay or a first addition of NaHCO3 and a second addition of Na2CO3 at concentrations within the claimed ranges (see column 9, Tables 3 and 4 and column 10, Table 6), then fermenting the culture, lysing the bacterial cells in the fermentation culture and isolating the serotype 19A polysaccharides whereby a solution of high molecular weight polysaccharides of at least 480 kDa is produced (see Tables 3 and 4).  Also see abstract.  Crinean teaches that the fermentation temperature and pH were controlled at the desired set points.  The standard conditions of 36oC and pH controlled to 7 (see Example 1).  Crinean teach that incubation at pHs of 5.0 or 6.6 provided for high molecular weight serotype 19A polysaccharide of 713 kDa (see column 8, Table 1).  As such, the claims are anticipated by Crinean.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crinean (US 8,795,689, issued August 5, 2014) in view of Kniskern et al (US 5,847,112).
The teachings of Crinean are set forth above.  Crinean differs by not teach the combination of a first addition of NaHCO3 and a second addition of Na2CO3 at concentrations within the claimed ranges at a pH between 6-6.6.
Kniskern et al teach methods for the production of S. pneumoniae polysaccharides and generally disclose that 19A is of interest by means of its inclusion in a currently available vaccine (see column 1, lines 27-40).  Kniskern et al teach culturing of S. pneumoniae serotypes (See Example 1) where the pH of the fermentation is adjusted to maintain a target pH range of 6.0-7.2 by the periodic addition of 12% sodium bicarbonate solution (see column 15, lines 24-27).
It would have been prima facie obvious at the time of the invention to optimize the pH of the fermentation process for the production of serotype 19A polysaccharides of Crinean as Kniskern et al teach that fermentation of S. pneumoniae serotypes to produce polysaccharides occur in the range of pH 6-7.2.  Moreover, since differences in concentration or pH generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There exists no evidence of any unexpected results with respect to the particular pH range claimed.

Claims 1-5, 7, 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bahler et al (US 2006/0228381).

 
    PNG
    media_image2.png
    493
    372
    media_image2.png
    Greyscale

 Bahler et al teach at paragraph [0058] the production of high molecular weight capsular polysaccharides by the fermentation of serotype 5 in soy medium at about pH7 (pH 7 is a species within the claimed range of 6-7) with sodium bicarbonate at 10 mM (a specie that falls within the range of 5-50 mM) and where the pH is maintained by the addition of NaOH.  It is also taught in the generic disclosure that the pH can be maintained by the addition of NaOH, sodium carbonate or both (paragraph [0025]).  The concentration of the added sodium carbonate is 20% (paragraph [0006]) which is equivalent to 0.19 M.  A concentration of 0.19 M is a specie that falls within the range of 0.1 to 2.0 M of instant claim 1.
The claims differ from the instant claims in that the molecular weight of the polysaccharides, the pH range and the amount of the first addition of NaHCO3 (sodium bicarbonate) and a second addition of Na2CO3 (sodium carbonate) are not defined and they do not state that the high molecular weight polysaccharides are produced or that CO2 is provided.
prima facie case of either anticipation or obviousness has been established." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
	
Claims 1-7 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bahler et al (US 2006/0228381) and Kniskern et al (US 5,847,112).
The teachings of Bahler et al are set forth supra. Bahler et al does not teach fermentation to produce polysaccharides from S. pneumoniae at the pH range of 6-6.6.
Kniskern et al teach methods for the production of S. pneumoniae polysaccharides and generally disclose that 19A is of interest by means of its inclusion in a currently available vaccine (see column 1, lines 27-40).  Kniskern et al teach culturing of S. pneumoniae serotypes (See Example 1) where the pH of the fermentation is adjusted to maintain a target pH range of 6.0-7.2 by the periodic addition of 12% sodium bicarbonate solution (see column 15, lines 24-27).
It would have been prima facie obvious at the time of the invention to modify the pH of the fermentation process for the production of serotype 19A polysaccharides of as combined above for Bahler because  Kniskern et al teach that fermentation of S. pneumoniae serotypes to produce polysaccharides occur in the range of pH 6-7.2.  Moreover, since differences in concentration or pH generally will not support the patentability of subject matter encompassed 

Status of the Claims
Claims 1-14 stand rejected.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645